Citation Nr: 1734049	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-40 770		DATE
Advanced on the Docket
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left leg disability.  


ORDER

New and material evidence having been received, entitlement to service connection for an acquired psychiatric disability is reopened.  

The claim of entitlement to service connection for an acquired psychiatric disability is denied.  

The claim of entitlement to service connection for a left hip disability is denied.  

The claim of entitlement to service connection for a right hip disability is denied.  

The claim of entitlement to service connection for a left leg disability is denied.  


FINDINGS OF FACT

1.  Most recently, a January 2003 rating decision denied entitlement to service connection for depression and anxiety; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability has been received since the January 2003 rating decision, and as such, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.

3.  The Veteran's current psychiatric disability did not manifest during service and is not causally related to her active service.  

4.  The Veteran's complaint of pain in the left hip does not present with a diagnosed or identifiable underlying disability.

5.  The Veteran's complaint of pain in the right hip does not present with a diagnosed or identifiable underlying disability.

6.  The Veteran's complaint of pain in the left leg does not present with a diagnosed or identifiable underlying disability.






CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the January 2003 denial of entitlement to service connection for depression and anxiety to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

3.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

4.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from April 2001 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before the Board, but withdrew the request for a hearing in writing in April 2017.   Therefore, the Veteran's hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded the issue for further development in February 2017.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remand have been undertaken, to include scheduling the Veteran for a hearing, which she subsequently withdrew.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in October 2010, November 2010, February 2011, November 2011, and June 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and lay evidence.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  

The Veteran presented additional evidence regarding her psychiatric claim and contends that the issue should be reopened.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2003 rating decision, the RO denied service connection for depression and anxiety.  The Veteran did not file a notice of disagreement regarding the January 2003 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the January 2003 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in January 2003 includes lay evidence relating her psychiatric disability to service, as well as a January 2012 private treatment record that stated the Veteran's inability to graduate from boot camp traumatized her.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for a psychiatric disability is reopened.

2.  Entitlement to service connection for an acquired psychiatric disability.

The Veteran asserts that she has a current psychiatric disability that manifested during service or is causally related to her service.    

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran's current diagnosed psychiatric disabilities to include anxiety and panic disorder and adjustment disorder either began during active service, or are etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's psychiatric disabilities are not etiologically related to the Veteran's active service.

The Veteran's service treatment records showed situational depression in June 2001.  In a July 2001 mental status evaluation, the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The Veteran reported to the emergency department in August 2001 noting depression and anxiety related to discharge from the military.    

Post-service, the Veteran was seen for an initial intake in October 2001.  The examiner diagnosed adjustment disorder and wanted to rule out major depression.  The Veteran was then afforded a VA examination in March 2002.  The Veteran was not in psychiatric treatment.  The examiner noted that the Veteran's service treatment records showed problems adapting to service, numerous somatic complaints associated with the increased demands of training, and anxiousness and depression.  The Veteran had a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  

The Veteran sought treatment from a private provider a number of years later.  The Veteran was diagnosed with depressive disorder NOS (not otherwise specified) and anxiety disorder NOS in January 2012 by an individual with the initials "R.P."  The Veteran reported that she injured her foot during basic training and was pulled from training two weeks before graduation.  She stated that she did not get to graduate and that traumatized her.  She stated that her depression and anxiety began at that point.  

The Veteran was afforded an additional VA examination in May 2012.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner found that the Veteran did not have PTSD, but did have symptoms of anxiety and depression that met the criteria for an adjustment disorder that may have resulted from the loss of her military career aspirations.  An adjustment disorder, however, would not prevent her from obtaining and sustaining substantial and gainful employment.  After being discharged from the Army in 2001, she worked for nine or ten years, lived independently, and raised a son as a single parent.  Moreover, the VA treatment records showed that she had an appointment with mental health shortly after discharge, but failed to appear and never rescheduled.

In August 2012, the examiner clarified his statement that her psychiatric disability may be due to her military service.  The examiner noted that adjustment disorder consists of a set of psychiatric symptoms that emerge in response to one or more life stressors.  He acknowledges that the comment that the symptoms may be due to the Veteran's service was indeed vague and in need of clarification.  While the stress in the military may have created emotional vulnerability for the Veteran that could make it more likely for her to have behavioral and emotional problems in her future, her military service is not the cause of her current diagnosis.  By definition, adjustment disorder is a psychological response to an identifiable stressor or stressors that results in the development of clinically significant emotional or behavioral symptoms.  The symptoms must develop within three months of the identifiable stressor.  Thus, although the Veteran may have had symptoms of anxiety and depression in 2001 in response to stressors that occurred in the military, and even if these symptoms would have qualified as an adjustment disorder with anxiety and depressed mood at that time, this is not the cause of the current problems.  Following her discharge from the military, she was able to function well (worked fulltime, raised a son, managed a household).  Recently, within the past year, she was confronted with the downsizing of the company for which she was employed and this had reduced the number of hours they could employ her.  She had gone from full-time work to working only part-time and this would be the stressor that precipitated her current symptoms of anxiety and depressed mood.  To the examiner, it appeared that the Veteran's major stressor at the time of the interview was financial.  She was not earning enough money, was living with her father who was alcoholic, and she stated that she was at her worst when she was not working.  Therefore, it seemed that if she could find work, earn money, and live independently, as she did when she came out of the military, she would function better.  She also stated that she did not need antidepressant medication and that she had medication to take on an as-needed basis for anxiety.

While the Veteran believes that her current psychiatric disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of her psychiatric disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her psychiatric disability is not competent medical evidence.  Moreover, whether the complaints noted in service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current psychiatric disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the Veteran had an adjustment disorder upon separation from service related to her circumstances at the time.  The Veteran did not seek treatment or note complaints for several years after separation.  Additionally, the VA examiner in August 2012 opined that although the Veteran may have had symptoms of anxiety and depression in 2001 in response to stressors that occurred in the military, and even if these symptoms would have qualified as an adjustment disorder with anxiety and depressed mood at that time, this is not the cause of the current problems, but rather that her current psychiatric problems were related to her financial and personal situation.  Therefore, the Board finds that any disability that may have been present at separation from service are not causally related to her current psychiatric disabilities.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

3.  Entitlement to service connection for a left hip disability, right hip disability, and left leg disability.

The Veteran asserts that she has a current left hip disability, right hip disability, and left leg disability that are related to her service-connect right foot disability.  As the Veteran's claims of service connection stem from the same factual background and are addressed under the same legal basis, the Board will address the issues together.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran has a current left hip disability, right hip disability, or left leg disability that is causally related to service or to a service-connected disability.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran does not have a diagnosed left hip disability, right hip disability, or left leg disability.

The Veteran was afforded a VA examination in July 2012.  The examiner found that the Veteran did not have any diagnosed hip or thigh conditions or any knee or lower leg conditions, despite the Veteran's assertions that both hips became painful approximately one year prior to the examination.  A VA treatment record in December 2015 showed 5/5 motor strength in all extremities with normal muscle bulk and tone, normal reflexes, normal sensation to light touch, and normal gait.  Examination of the hips showed full range of motion with no limitation or tenderness.  The lower extremities were without swelling or tenderness.  

The Veteran's treatment records throughout the period on appeal do not show any current diagnosed left hip disability, right hip disability, or left leg disability.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the Veteran's assertions of left hip, right hip, and left leg pain can be attributed, there is no basis to find a left hip disability, right hip disability, or left leg disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).  Here, despite the Veteran's report of pain in the hips and left leg, VA examinations and treatment records have found no diagnosable disability related to the left hip, right hip, or left leg.  

As there is no competent evidence of a current left hip disability, right hip disability, or left leg disability due to an injury, disease, or event in service, or due to the Veteran's service-connected right foot disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current left hip disability, right hip disability, or left leg disability, the Board finds that a preponderance of the evidence is against the finding of service connection for a left hip disability, right hip disability, or left leg disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Services

Department of Veterans Affairs


